DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Suggestions
Regarding claims 7 and 9–12, the Examiner suggests amending the phrase “the step of” to “a step of.”  For instance:
Claim 7 says “periodically removing said collected particulates…including the step of generating a vacuum shock pulse”  
Claim 9 says the “method of claim 7, including the step of directing said pulse of positive pressure gas through a blow pipe”  
Claim 10 says the “method of claim 7, including the step of placing said elongated filter tubes in tension”  
Claim 11 says the “method claim 10 including the step of attaching a weight assembly”
Claim 12 says the “method of claim 7, including the steps of directing said particulate-laden gas into a plenum”
These steps have not previously been recited.  Therefore, the phrase “the step of” creates some confusion as to whether the steps have antecedent basis.  
Also, claim 12 recites:
12.  The method of claim 7, including the steps of directing said particulate-laden gas into a plenum above the upper open end of said filter tubes, and causing the particulate-laden gas within the plenum to pass downwardly through said filter tubes.

The Examiner suggests removing the italicized language from claim 12, because it appears to be redundant with claim 7.  Specifically, claim 7 indicates that particulate-laden gas is passed “into the open upper end of said filter tubes for passage downwardly along a length thereof.”
Claim Interpretation - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 1, the following limitations do not invoke 35 U.S.C. 112(f):
“structure operable to pass particulate-laden gas into the open upper end of said filter tube for passage downwardly along the length thereof, so that gas passes through the filter tube and particulates within the gas are collected on the inner surface of said filter tube”;
“apparatus located below the open bottom ends of said filter tubes in order to generate a vacuum shock pulse which acts on said filter tube so as to dislodge collected particulates, wherein said apparatus comprises a device extending above or through said elongated tubes and having a plurality of outlet openings each for generating a pulse….”
The “structure” limitation describes a fluid inlet.  
The “apparatus” limitation has sufficient structure because it comprises a plurality of outlet openings.
Regarding claim 4, the “weight assembly” limitation does not invoke 35 U.S.C. 112(f), because the term “weight” is structural. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–12 are rejected under 35 U.S.C. 103 as being unpatentable over Ruble et al., US 3,146,080 in view of Richard, US 4,235,610.
Regarding claim 1, Ruble discloses a bag filter unit for separating carbon black from gas.  See Ruble Fig. 1, col. 4, ll. 1–21.  The bag filter unit reads on the claimed “dust collector.”
The bag filter unit comprises a plurality of elongated, upright, hollow filter bags 46.  See Ruble Fig. 1, col. 4, ll. 1–21.  The filter bags 46 read on the claimed “filter tubes.”  Each filter bag 46 has an open upper end at nipple 48 and an open lower end at nipple 47.  Id.  Each filter bag 46 is formed of a filter cloth, which reads on the “gas-pervious and substantially particulate-impervious material.”  Id.
The bag filter unit comprises dampers 14, 15 which are operable to pass gas laden with carbon black into the open upper nipple 48 of each filter bag 46.  See Ruble Fig. 1, col. 2, ll. 22–32.  The dampers 14, 15 read on the claimed “structure.”  The contaminated gas flows downwardly along a length of each filter bag 46, so that the gas passes through the bag filters 46 and carbon black particulates within the gas are collected on an inner surface of the bag filters 46.  Id.  

    PNG
    media_image1.png
    862
    1293
    media_image1.png
    Greyscale


Ruble differs from claim 1, because it fails to disclose a system to generate a vacuum shock pulse that acts on each bag filter 46, as required by the claim.
But the bag filter unit comprises a system to clean the bag filters 46 which shakes the bags so that they flex in and out to break a layer of accumulated carbon black on the inside of the bags 46, so that it can fall into hopper 19.  See Ruble col. 4, ll. 64–75.
Richard discloses a system for cleaning filter bags by partially collapsing the bags to dislodge particulate matter that has accumulated inside each bag.  See Richard Fig. 1, col. 10, ll. 58–62.  The system comprises a plurality of elongated venturi tubes 120 in axial registry with and extending downwardly below the open bottom of a corresponding one of a plurality of filter bags 130.  See Richard Fig. 1, col. 9, ll. 48–68.  The venturi tubes 120 reads on the “plurality of elongated tubes.”  Each bag filter 130 has a corresponding venturi tube 120.  Id. at col. 3, ll. 21–23.  
The system also comprises a pressurized gas system (e.g., valve 162, conduit 150, nozzle 152) for periodically cleaning collected particulates from the interior surface of the bag filters 130.  See Richard Figs. 1, 4, col. 9, ll. 48–68.  This includes a conduit 150 located below the open bottom end of the bag filters 130 which generates a reduced pressure zone to create a shock pulse that acts on the bag filters 130 to dislodge collected particulates.  Id. at Figs. 1, 4, col. 9, ll. 48–68, col. 10, ll. 57–62.  The conduit 150 reads on the claimed “apparatus.”  The conduit 150 has a plurality of nozzles 152.  Id.  The nozzles 152 collectively read on the “device” because they extend through the venturi tubes 120, as seen in Figs. 1 and 4.  Each nozzle 152 has at least one hole for generating a pulse of positive pressure gas within a corresponding venturi tube 120 directed downwardly away from the open bottom of the bag filters 130.  Id. at col. 8, ll. 55–60.  The holes read on the “plurality of outlet openings.”  

    PNG
    media_image2.png
    1107
    1188
    media_image2.png
    Greyscale

The cleaning system of Richard is beneficial because it ensures a controlled and effective partial collapse of each bag filter 130, while ensuring maximum quantity of particulate removal from each bag 130.  See Richard col. 1, ll. 14–61.
It would have been obvious to use the cleaning system of Richard as the system to flex the bag filters 46 in Ruble to break a layer of accumulated carbon black on the inside of the bags 46, to provide these benefits.
It also would have been obvious to replace the filter bag cleaning system in Ruble with the cleaning system of Richard, because this would merely represent the simple substitution of one known element for another to produce expected results.  See MPEP 2143(I)(B).  In Ruble, the bag filters are shaken so that they flex in and out to break a layer of accumulated carbon black on the inside of the bags 46, so that it can fall into hopper 19.  See Ruble col. 4, ll. 64–75.  The cleaning system in Richard performs this function, because it generates an area of low pressure to generate pulses to shake accumulated particulate matter off of the filter bags.  See Richard col. 10, ll. 57–62.  
With this modification, the nozzles 152 of Richard would be pointed downward away from the lower nipples 47 in Ruble.  Therefore, the pulse of pressure gas generated by the nozzles 152 would be directed downwardly away from the open bottom nipples 47 of the bag filters 46 in Ruble and in substantially the same direction as the particulate-laden gas passes through the bag filters 46, as claimed.
Regarding claim 2, in Richard, each nozzle 152 can contain a hole that is positioned in the center of the corresponding venturi tube 120.  See Richard Fig. 1, col. 8, ll. 55–60. Each hole generates a diverging, generally conical gas stream within the venturi tube 120, because the pressurized gas expands to fill the inside of the venturi tube 120, as seen in Fig. 1.  Note also that the limitation indicating that the each of the openings is “operable to generate a diverging, generally conical gas stream” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II).
Regarding claim 3, the nozzles 152 in Richard are each a blow pipe that extends through the venturi tubes 120.  See Richard Figs. 1, 4, col. 9, ll. 48–68, col. 10, ll. 57–62.  The nozzles 152 comprise the holes.  Id.
Regarding claim 4, the structure of the lower nipple 47 in Ruble reads on the “weight assembly” because it is coupled to the lower end of each bag filter 46 and places the bag filter 46 in tension to hold it upright.  See Ruble Fig. 1, col. 4, ll. 1–21.
Regarding claim 5, each lower nipple 47 in Ruble is a tubular pipe connected to each of the bag filters 46 adjacent to the lower bottom end thereof, as seen in Fig. 1.
Regarding claim 6, each damper 14, 15 in Ruble is a plenum above the upper open end of each bag filter 46 for receiving the particulate-laden gas and for directing the gas downwardly through the bag filters 46.  See Ruble Fig. 1, col. 4, ll. 4, ll. 22–32.
Regarding claim 7, Ruble discloses a method collecting carbon black dust particles using a bag filter unit.  See Ruble Fig. 1, col. 2, ll. 1–50.  The bag filter unit reads on the “dust collector.”  It comprises a plurality of elongated, upright, hollow filter bags 46.  See Ruble Fig. 1, col. 4, ll. 1–21.  The filter bags 46 read on the claimed “filter tubes.”  Each filter bag 46 has an open upper end at nipple 48 and an open lower end at nipple 47.  Id.  Each filter bag 46 is formed of a filter cloth, which reads on the “gas-pervious and substantially particulate-impervious material.”  Id.
During the method, carbon-black containing gas is passed into the open upper end of each of the bag filters 46 for passage downwardly along a length thereof, so that carbon black containing gas passes through the bag filters 46 and carbon black is collected on interior surfaces of the bag filters 46.  See Ruble Fig. 1, col. 2, ll. 22–32.
The collected carbon black particles are periodically removed from the interior surfaces of the bag filters 46 by shaking the bags so that they flex in and out to break a layer of accumulated carbon black on the inside of the bags 46, so that it can fall into hopper 19.  See Ruble col. 4, ll. 64–75.

    PNG
    media_image1.png
    862
    1293
    media_image1.png
    Greyscale

Ruble differs from claim 7 because it fails to disclose using the claimed vacuum shock pulse mechanism to clean the bag filters.
But Richard discloses a system for cleaning filter bags by partially collapsing the bags to dislodge particulate matter that has accumulated inside each bag.  See Richard Fig. 1, col. 10, ll. 58–62.  The system comprises a plurality of elongated venturi tubes 120 in axial registry with and extending downwardly below the open bottom of a corresponding one of a plurality of filter bags 130.  See Richard Fig. 1, col. 9, ll. 48–68.  The venturi tubes 120 reads on the “plurality of elongated tubes.”  Each bag filter 130 has a corresponding venturi tube 120.  Id. at col. 3, ll. 21–23.  
The system also comprises a pressurized gas system (e.g., valve 162, conduit 150, nozzle 152) for periodically cleaning collected particulates from the interior surface of the bag filters 130.  See Richard Figs. 1, 4, col. 9, ll. 48–68.  This includes a conduit 150 located below the open bottom end of the bag filters 130 which generates a reduced pressure zone to create a shock pulse that acts on the bag filters 130 to dislodge collected particulates.  Id. at Figs. 1, 4, col. 9, ll. 48–68, col. 10, ll. 57–62.  The conduit 150 reads on the claimed “apparatus.”  The conduit 150 has a plurality of nozzles 152.  Id.  The nozzles 152 collectively read on the “device” because they extend through the venturi tubes 120, as seen in Figs. 1 and 4.  Each nozzle 152 has at least one hole for generating a pulse of positive pressure gas within a corresponding venturi tube 120 directed downwardly away from the open bottom of the bag filters 130.  Id. at col. 8, ll. 55–60.  The holes read on the “plurality of outlet openings.”  
During operation particulates that collects on the inner surface of the the bag filters 130 is removed by generating a pulse of reduced pressure (i.e., a vacuum shock pulse) which acts on the bag filters to remove the collected particulates.  See Richard col. 9, ll. 53–63, col. 10, ll. 45–65.  The step of generating the pulse of reduced pressure comprises generating a pulse of positive pressure gas from each of the holes in the nozzles 152 directed downwardly away from the open bottom of each bag filter 130.  Id.  This causes removed particulates to travel downwardly and out of the lower open bottom of the bag filters 130 so that it can be collected in hopper 170.  Id. at col. 12, ll. 65–68.

    PNG
    media_image2.png
    1107
    1188
    media_image2.png
    Greyscale

The cleaning system of Richard is beneficial because it ensures a controlled and effective partial collapse of each bag filter 130, while ensuring maximum quantity of particulate removal from each bag 130.  See Richard col. 1, ll. 14–61.
It would have been obvious to use the cleaning system and method of Richard as the system to flex the bag filters 46 in Ruble to break a layer of accumulated carbon black on the inside of the bags 46, to provide these benefits.
It also would have been obvious to replace the filter bag cleaning system in Ruble with the cleaning system of Richard, because this would merely represent the simple substitution of one known element for another to produce expected results.  See MPEP 2143(I)(B).  In Ruble, the bag filters are shaken so that they flex in and out to break a layer of accumulated carbon black on the inside of the bags 46, so that it can fall into hopper 19.  See Ruble col. 4, ll. 64–75.  The cleaning system in Richard performs this function, because it generates an area of low pressure to generate pulses to shake accumulated particulate matter off of the filter bags.  See Richard col. 10, ll. 57–62.  
With this modification, the nozzles 152 of Richard would be pointed downward away from the lower nipples 47 in Ruble.  Therefore, the pulse of pressure gas generated by the nozzles 152 would be directed downwardly away from the open bottom nipples 47 of the bag filters 46 in Ruble and in substantially the same direction as the particulate-laden gas passes through the bag filters 46, as claimed.
Regarding claim 8, in Richard, each nozzle 152 can contain a hole that is positioned in the center of the corresponding venturi tube 120.  See Richard Fig. 1, col. 8, ll. 55–60. Each hole generates a diverging, generally conical gas stream within the venturi tube 120, because the pressurized gas expands to fill the inside of the venturi tube 120, as seen in Fig. 1.  
Regarding claim 9, the nozzles 152 in Richard are each a blow pipe that extends through the venturi tubes 120.  See Richard Figs. 1, 4, col. 9, ll. 48–68, col. 10, ll. 57–62.  The nozzles 152 comprise the holes.  Id.  Therefore, when the Ruble is cleaned using the method of Richard, the cleaning method includes a step of directing the pulse of positive gas through a blow pipe (nozzle 152) extending through the venturi tube 120, with the blow pipe comprising outlet openings (holes).
Regarding claim 10, the method of operating the system in Ruble comprises a step of placing the elongated bag filters 46 in tension, because each bag filter 46 extends between upper and lower nipples 47, 48, as seen in Fig. 1
Regarding claim 11, the structure of the lower nipple 47 in Ruble reads on the “weight assembly” because it is coupled to the lower end of each bag filter 46 and places the bag filter 46 in tension to hold it upright.  See Ruble Fig. 1, col. 4, ll. 1–21.  The lower nipple 47 is a tubular pipe.  Id.  Therefore, the method of operating the system in Ruble comprises a step of attaching a weight assembly comprising a tubular pipe to each of the bag filters adjacent the lower bottom end thereof.
Regarding claim 12, each damper 14, 15 in Ruble is a plenum above the upper open end of each bag filter 46 for receiving the particulate-laden gas and for directing the gas downwardly through the bag filters 46.  See Ruble Fig. 1, col. 4, ll. 4, ll. 22–32. Therefore, the method of operating the system in Ruble comprises a step of directing the carbon-black laden gas into a plenum (damper 14 or 15) above the upper open end of each of the bag filters 46.  The gas within the damper 14, 15 passes downwardly through the bag filters 46, as seen by the fluid arrows in Fig. 1.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ruble et al., US 3,146,080 in view of Richard, US 4,235,610, alone, or in further view of Nahey et al., US 2009/0272082 A1.
Regarding claim 13, the gas that is purified in Ruble is “air” because it is vented into the atmosphere through stack 42.  See Ruble Fig. 1, col. 4, ll. 33–50.
Even if the gas that is purified in Ruble is not “air”—the bag filter unit shown in Ruble is a conventional baghouse system, and these systems are commonly used in the art to purify a variety of gases, including air.  See Nahey [0002].  Therefore, it would have been obvious to use the bag filter unit of Ruble to filter air, because this is a conventional function for similar devices.
Response to Arguments
Applicant’s arguments with respect to claims 1–13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Nos. 6,432,153; 6,350,290; 5,062,867; 4,880,530; 4,610,704; 4,445,914; 4,298,360.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776